Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of group I (claims 1-6) and species of claim 4 as the species of the collagen in the reply filed on 11/23/2020 is acknowledged.

Status of pending claims
Claims 1-7 are pending.
Claim 7 has been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/23/2020.

Information Disclosure Statement(IDS)
	No IDSs have been filed in the instant application.

Specification
The disclosure is objected to because of the following informalities: The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without .  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In the instant application, applicants claim an amino acid composition for collagen formation, comprising: a first chain unit component;  5a second chain unit component; and a third chain unit component; wherein the first chain unit component, the second chain unit component and the third chain unit component are the same or different from each other, and each is selected from the group consisting of αl chain 10component, α2 chain component, α3 chain component, α4 chain component, α5 chain component and a6 chain component; wherein the αl chain component, α2 chain component, α3 chain component, α4 chain component, α5 chain component and α6 chain component, and each includes Alanine, Phenylalanine, Cysteine, Aspartate, 15Asparagine, Glutamate, Glutamine, Glycine, Histidine, Leucine, Isoleucine, Lysine, Methionine, 
Claims as presented recite a composition for collagen formation. The collagen that is formed as a result of the composition that comprises of Alanine, Phenylalanine, Cysteine, Aspartate, 15Asparagine, Glutamate, Glutamine, Glycine, Histidine, Leucine, Isoleucine, Lysine, Methionine, Proline, Arginine, Serine, Threonine, Valine, Tryptophan, and Tyrosine and/or the pharmaceutically acceptable salt or ester derivatives thereof results in first, second and third chain unit. As recited, it is unclear whether the composition as recited comprising the afore-listed amino acids or known and unknown ester derivatives of the same would result in the collagen, because, it is unclear whether the composition of amino acids is administered to a subject or it is combined in vitro. The figure 1 of the drawing seems to illustrate that the composition is fed to subjects after identifying the type collagen and knowing the molecular structure of the same to calculate the weight % of individual amino acids to be present in the composition. It appears that when such a composition is administered to a subject, the amino acids end up in the collagen type needed by the subject and not get incorporated into myriads of proteins synthesized by the subject. Even though the figure illustrates the process, the instant specification fails to demonstrate the same in practice. Although, specific weight percentages of amino acids are recited in instant claims 4 and 5 it is unlikely that the amino acids ingested (administered) to a subject only in collagen peptide/protein and not any other protein and also conforms to a specific sequence of collagen as claimed. The metes and bounds of the invention is unclear whether the administration of the composition of amino acids result in formation of collagen of specific structural attributes.    


(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Factors to be considered in making the determination as to whether one skilled in the art would recognize that the applicant was in possession of the claimed invention as a whole at the time of filing include: 
a. Actual reduction to practice; 
b. Disclosure of drawings or structural chemical formulas; 
c. Sufficient relevant identifying characteristics such as:
 i. Complete structure,  
ii. Partial structure, 
iii. Physical and/or chemical properties or 
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure; 
d. Method of making the claimed invention; 

f. Predictability in the art.  
While all of these factors are considered, a sufficient number for a prima facie case are discussed below.
In the instant application, applicants claim an amino acid composition for collagen formation, comprising: a first chain unit component;  5a second chain unit component; and a third chain unit component; wherein the first chain unit component, the second chain unit component and the third chain unit component are the same or different from each other, and each is selected from the group consisting of αl chain 10component, α2 chain component, α3 chain component, α4 chain component, α5 chain component and a6 chain component; wherein the αl chain component, α2 chain component, α3 chain component, α4 chain component, α5 chain component and α6 chain component, and each includes Alanine, Phenylalanine, Cysteine, Aspartate, 15Asparagine, Glutamate, Glutamine, Glycine, Histidine, Leucine, Isoleucine, Lysine, Methionine, Proline, Arginine, Serine, Threonine, Valine, Tryptophan, and Tyrosine and/or the pharmaceutically acceptable salt or ester derivatives thereof.
Claims as presented recite a composition for collagen formation. The collagen that is formed as a result of the composition that comprises of Alanine, Phenylalanine, Cysteine, Aspartate, 15Asparagine, Glutamate, Glutamine, Glycine, Histidine, Leucine, Isoleucine, Lysine, Methionine, Proline, Arginine, Serine, Threonine, Valine, Tryptophan, and Tyrosine and/or the pharmaceutically acceptable salt or ester derivatives thereof results in first, second and third chain unit. The claims as recited appears from figure 1 that the composition comprising 20 amino acids and/or ester derivatives of the same are administered to subjects who are deficient of different type of collagen. The sequence of the collagen that is deficient is obtained by the 
Looking at the elected species, the composition of claim 4 recite the weight percentage of individual amino acids present in human type I collagen the first chain unit component and the second chain unit component are both αl chain components, and the third chain unit component is an α2 chain component. Working back to determine how many of each amino acids are present in human type I collagen the first chain unit component and the second chain unit component are both αl chain components by first calculating the number moles, and then number of molecules in the calculated number of moles and finally normalizing the number of each amino acids present in the human type I collagen was determined by dividing the each value with the lowest 

    PNG
    media_image1.png
    498
    641
    media_image1.png
    Greyscale

By this afore-illustrated calculation it appears that applicants are suggesting that the composition comprising the % weight of different amino acid residues results in a human type I collagen discounting the fact that the composition comprising the amino acid residues of the instant invention does not result in incorporation of the residues in any other protein/peptide that the cell/subject would synthesize in the normal course of life cycle of cells/during the growth or sustenance of a subject. Instant specification is completely silent on how the administered composition comprising 20 amino acid residues and the known and unknown esters of the same result in incorporation of the same in its entirety into the different types of collagen molecules form which the information for the composition was derived and not in any other protein/peptide.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over the information from the website: Ohtani, J. Clin. Biochem. Nutr. | March 2012 | vol. 50 | no. 2 | 162–168.
In the instant application, applicants claim an amino acid composition for collagen formation, comprising: a first chain unit component;  5a second chain unit component; and a third chain unit component; wherein the first chain unit component, the second chain unit component and the third chain unit component are the same or different from each other, and each is selected from the group consisting of αl chain 10component, α2 chain component, α3 chain component, α4 chain component, α5 chain component and a6 chain component; wherein the αl chain component, α2 chain component, α3 chain component, α4 chain component, α5 chain component and α6 chain component, and each includes Alanine, Phenylalanine, Cysteine, Aspartate, 15Asparagine, Glutamate, Glutamine, Glycine, Histidine, Leucine, Isoleucine, Lysine, Methionine, 
The claims as recited is interpreted as a composition comprising 20 amino acids: Alanine, Phenylalanine, Cysteine, Aspartate, 15Asparagine, Glutamate, Glutamine, Glycine, Histidine, Leucine, Isoleucine, Lysine, Methionine, Proline, Arginine, Serine, Threonine, Valine, Tryptophan, and Tyrosine and/or the pharmaceutically acceptable salt or ester derivatives thereof. Hence any composition comprising the 20 amino acids read on the instant claims.
 Ohtani discloses a liquid diet composition pack comprising 18 amino acid residues (with the exception of Asparagine and glutamine) and several vitamins (Table 2). This reads on the instant claims 1-3 and 6. Ohtani also disclosed that Amino acid and vitamin supplementation improved health conditions in elderly participants. 
Ohtani does not specifically disclose the % weight of amino acids recites in claims 4 and 5.
MPEP section 2112 (v) states that: Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the examiner presents evidence or reasoning to show inherency, the burden of production shifts to the applicant. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255)”. In this instance, the burden for applicant to prove prima facie case of either anticipation or obviousness has been established. "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." Hence the burden of proof shifted to applicants that the composition of Ohtani does not result exclusively in collagen formation in a cell/subject.
A reference is good not only for what it teaches by direct anticipation but also for what one of ordinary skill in the art might reasonably infer from the teachings. (In re Opprecht 12 USPQ 2d 1235, 1236 (Fed Cir. 1989); In re Bode 193 USPQ 12 (CCPA) 1976).  In light of the foregoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).  From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SATYANARAYANA R GUDIBANDE whose telephone number is (571)272-8146.  The examiner can normally be reached on M, Tu & W of first week of the biweek and Th & F of second week of the biweek from 7:00 AM - 5:00 PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SATYANARAYANA R GUDIBANDE/            Primary Examiner, Art Unit 1658